           Case 2:19-cv-01580-WBS-CKD Document 26 Filed 07/27/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11 Attorneys for Plaintiff

12

13                             IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                   No. 2:19-cv-01580 WBS CKD
17                                Plaintiff,
                                                         STIPULATION TO EXTEND
18   v.                                                  DEADLINE FOR FILING DISMISSAL
                                                         WITH PREJUDICE AND ORDER
19   UNITED STATES OF AMERICA,
20                                Defendant.
21

22

23          The parties settled the above-captioned case on May 24, 2021, following a settlement

24 conference. The parties have executed a written settlement agreement and the United States Postal

25 Service is processing the agreement for issuance of a check. However, the check will not be issued

26 by the deadline imposed by the Court for the filing of a dismissal of the action with prejudice

27 (tomorrow, July 23, 2021). Accordingly, the parties respectfully ask the Court to extend the

28 deadline for the filing of a dismissal with prejudice by thirty days.
     STIPULATION AND ORDER TO EXTEND DEADLINE
          Case 2:19-cv-01580-WBS-CKD Document 26 Filed 07/27/21 Page 2 of 2



 1

 2                                                   Respectfully submitted,

 3 Dated: July 22, 2021                              PHILLIP A. TALBERT
                                                     United States Attorney
 4

 5
                                                     /s/ Edward A. Olsen
 6                                                   EDWARD A. OLSEN
                                                     Assistant United States Attorney
 7                                                   Attorneys for the United States
 8

 9

10 Dated: July 22, 2021                              /s/ Kirk J. Wolden
                                                     Kirk J. Wolden
11
                                                     CARTER WOLDEN CURTIS, LLP
12                                                   Attorneys for Plaintiff

13

14
                                               ORDER
15

16         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
17   DATED: July 27, 2021                     /s/ DEBORAH BARNES
                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO EXTEND DEADLINE
